Citation Nr: 1529153	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PSTD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the New York City, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Veteran presented sworn testimony during a Central Office Board hearing in July 2014, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  Although he was represented at that time, he subsequently submitted a statement in May 2015 revoking his assignment of representation and now wishes to represent himself.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2014 hearing, the Veteran testified that his PTSD disability has worsened since his last VA examination in October 2010.  As a result, and given the testimony the Veteran at his hearing in July 2014, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  See also VAOPGCPREC 11-95 (April 7, 1995).  

Moreover, the Veteran stated that he has been receiving care at both the Manhattan VA Medical Center and the Harlem Vet Center.  As it does not appear that such records have been obtained, such records should be acquired.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

Regardless of the Veteran's response the Veteran's VA treatment record from the VA NY Harbor Healthcare System (Manhattan Campus) to include all clinics and outpatient facilities from August 2010 should be obtained and associated with the claims file.

The RO should also make a specific effort to acquire the records that may be in the possession of the Harlem Vet Center since October 2010.

2. Schedule the Veteran for an examination to determine the current nature and extent of his acquired psychiatric disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should also identify all current manifestations of the Veteran's psychiatric disorder.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected psychiatric disorder, as well as assign a Global Assessment of Functioning (GAF) score for this disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



